Case 9:20-cv-00028-RC-ZJH Document 8 Filed 05/12/20 Page 1 of 2 PageID #: 29



                             **NOT FOR PRINTED PUBLICATION**


                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

KEVIN JEROME JONES                                §

VS.                                               §      CIVIL ACTION NO. 9:20-CV-28

K. COOKSEY, ET AL.                                §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Kevin Jerome Jones, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff sought leave to proceed in forma

pauperis.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400 filing fee

within fourteen days after the Report and Recommendation was entered.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties. Plaintiff has not paid the filing fee.
Case 9:20-cv-00028-RC-ZJH Document 8 Filed 05/12/20 Page 2 of 2 PageID #: 30



                          **NOT FOR PRINTED PUBLICATION**


                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 6) is ACCEPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.

                So ORDERED and SIGNED May 12, 2020.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge




                                                2
